Case 1:20-cr-00645-PAE Document 95 Filed 09/15/21 Page 1of4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee x
UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
~V.- OF FORFEITURE/
: MONEY JUDGMENT
JOSEPH BALESTRA,
S120 Cr, 645 (PAE)
Defendant.
ee ee ee X

WHEREAS, on or about February 3, 2021, JOSEPH BALESTRA (the
“Defendant”), among others, was charged in a two-count Superseding Indictment, S1 20 Cr. 645
(PAE) (the “Indictment”), with conspiracy, in violation of Title 18, United States Code, Section
371 (Count One); and federal program fraud, in violation of Title 18, United States Code, Sections
666(a)(1)(A} and 2 (Count Two);

WHEREAS, the Indictment included a forfeiture allegation as to Counts One and
Two of the Indictment, seeking, forfeiture to the United States, pursuant to Title 18, United States
Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461, of all property, real
and personal, that constitutes or is derived from proceeds traceable to the commission of the
offenses charged in Counts One and Two of the Indictment, including but not limited to a sum of

money representing the amount of proceeds traceable to the commission of the offenses charged

in Counts One and Two of the Indictment; if Le
WHEREAS, on or about September 46 Sf the Defendant pled guilty to Count

One of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant
adinitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit
to the United States, pursuant to Title 18, United States Code, Section 981(a}(1(C) and Title 28

United States Code, Section 2461(c): (i) a sum of money equal to $16,031.06 in United States
Case 1:20-cr-00645-PAE Document 95 Filed 09/15/21 Page 2 of 4

currency, representing proceeds traceable to the commission of the offense charged in Count One
of the Indictment;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $16,031.06 in United States currency representing the amount of proceeds traceable to
the offense charged in Count One of the Indictment that the Defendant personally obtained; and

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the
Defendant personally obtained cannot be located upon the exercise of due diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States
Attorney, Thomas McKay, Paul M. Monteleoni, and Aline R. Flodr, of counsel, and the Defendant,
JOSEPH BALESTRA, and his counsel, Kevin Kearon, Esq., John LoTurco, Esq., and Danielle
Muscatello, Esq., that:

1. As aresult of the offense charged in Count One of the Indictment, to which
the Defendant pled guilty, a money judgment in the amount of $16,031.06 in United States
currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense
charged in Count One of the Indictment that the Defendant personally obtained, shall be entered
against the Defendant.

2. Pursuant to Rule 32.2(b)}(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, JOSEPH
BALESTRA, and shail be deemed part of the sentence of the Defendant, and shall be included in

the judgment of conviction therewith.
Case 1:20-cr-00645-PAE Document 95 Filed 09/15/21 Page 3 of 4

3. All payments on the outstanding money judgment shall be made by postal
money order, bank or certified check, made payable, in this instance, to the United States Marshals
Service, and delivered by mail to the United States Attorney’s Office, Southern District of New
York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s
Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

4. The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this Consent Prelimmary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
Case 1:20-cr-00645-PAE Document 95 Filed 09/15/21 Page 4of4

8. The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

 

 

By:
Assistant United States Attorney
One St. Andrew’s Plaza
New York, NY 10007
(212) 637-2219
JOSEPH BALESTRA

 

KAY avin, Esq.

John LoTurco, Esq.
Dantelie Muscatello, Esq.
Attorneys for Defendant

SO » Dwad A ¢ rly’

 

HONORABLE PAUL A. ENGEEMA YER
UNITED STATES DISTRICT JUDGE

(ide

DATE
